DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Application filed on 03/08/2021.  Claims 1-10 are presented for examination. Claims 1-20 are pending.
The IDS filed on 03/08/2021 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the limitation “each of the storage apparatuses generates access data and writes data into the storage drive at a time of write processing for writing data to the volume, and accesses data in the storage drive using the access data at a time of read processing for reading data from the volume” is unclear of what “each of the storage apparatus” is performing or particularly accomplish with respect to the “access data” and “data” with at a time of write processing for writing data to the volume. It is unclear if it is the storage apparatus or another element (not specified in the claim) that 
The limitations “one responsible for the read processing on the volume is performed by a migration source storage apparatus using the access data, and the one responsible for the read processing is migrated to the migration destination storage apparatus after the access data is available for the migration destination storage apparatus” are indefinite because they not clear which element is the “one responsible for the write processing” and which element is “one responsible for the read processing”. It is unclear and the Examiner unable to determine what is being claimed in the limitation “the one responsible for the read processing is migrated to the migration destination storage apparatus after the access data is available for the migration destination storage apparatus”. The limitations should be rewritten to particularly recite the elements (supported by the specification), their functions, and the relationship with respect to the timing of migration and the availability of the access data.
As per claim 1, lines 6, 8-9, 11 and 13, “the volume” lacks antecedent basis as lines 3-4 set forth that each of the plurality of storage apparatus include a volume.
As per claim 5, line 4, “the volume” ” lacks antecedent basis as lines 3-4 of claim 1 set forth that each of the plurality of storage apparatus include a volume.
As per claim 7, lines 4-5, it is not clear what is meant by “an excessive resource of the migration destination storage apparatus”.
As per claim 8, line 2, it is not clear how each of the plurality of storage apparatus can “include” the storage drive, which implies the storage drive is physically part of each storage apparatus.
As per claim 8, line 5, “the controller” lacks antecedent basis as each of the storage apparatus include a storage controller (see claim 1, line 3).

As per claim 9, the claim is unclear in that the claims states the migration is unnecessary at the time of migration, but claim 1 sets forth that at a time of migration, there are steps for migrating of the access data.
As per claim 10, claim 10 is also indefinite for the same reasons for claim 1 above.
As per claims 2-9, similarly the indefiniteness of claim 1 also renders dependent claims 2-9 indefinite by the virtue of their dependency.
For the reasons set forth above, claims 1-10 are indefinite because the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.

Examiner’s Remarks
Due to the indefiniteness of claims 1-10 no allowable subject matter has been determined. Combining the understanding from the disclosure and broadest reasonable interpretation, the Examiner makes the prior art rejections with the best understanding of the claim languages using pertinent art as follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US Pub. 2014/0089445).
As per claims 1 and 10, Suzuki et al. disclose a storage system comprising: 
a storage drive that physically stores data (See Fig. 3, disk drives 320); and 
a plurality of storage apparatuses each including a controller and providing a volume from and to which a host inputs and outputs data (See Fig. 1, storage apparatus including volume for reading and writing data to disk drives 320 in Fig. 3. See paragraph 0044-0046), wherein 
each of the storage apparatuses generates access data and writes data into the storage drive at a time of write processing for writing data to the volume, and accesses data in the storage drive using the access data at a time of read processing for reading data from the volume (See paragraph 0081, wherein the storage apparatus receives read and write data from the host and to read or write), and 
in a case of migrating the volume together with the access data between the plurality of storage apparatuses, one responsible for the write processing on the volume is migrated to a migration destination storage apparatus at a time of migration of the See paragraphs 0050, and 0052-0060, wherein when the data is migrated from a migration source to migration destination and the setting is configured to allow the volume to be available for host access.

As per claim 2, Suzuki disclose the storage system according to claim 1, wherein the migration destination storage apparatus creates access data about the data on which the migration destination storage apparatus performs the write processing at the time of migration of the access data, and the migration destination storage apparatus merges the generated access data with the migrated access data. See paragraph 0138, wherein the destination write writes data to the volume at the time of migration, hence merging with the previously migrated data.

As per claim 3, Suzuki disclose the storage system according to claim 2, wherein the migration destination storage apparatus is responsible for the read processing on the data on which the migration destination storage apparatus performs the write processing, and accesses the data using the access data generated by the migration destination storage apparatus. See paragraph 0124, wherein the destination is responsible for the access when the host to access the volume.

See paragraph 0124, wherein the destination allow host to access the volume), and transfers an access request for which the migration source storage apparatus is responsible to the migration source storage apparatus. See paragraph 0133, wherein the migration source is responsible for the access by host apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thanh D Vo/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139